DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Wu et al. (US 2004/0145426 cited by applicant).
Wu (e.g. Fig. 10) teaches a waveguide device including: a ceramic waveguide (e.g. 10) (i.e. a brittle first waveguide); a second waveguide (11); a bonding layer of conductive adhesive or solder between the two waveguides (e.g. see [0037]) (Claim 1); the first waveguide (10) includes two main/wide surface conductors and posts forming side/narrow walls (e.g. see [0037]) (Claim 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2004/0145426 cited by applicant).
Wu teaches a waveguide device as described above. However, Wu does not explicitly teach the corners of the bonding layer are rounded.
It would have been considered obvious to one of ordinary skill in the art to have the corners of the adhesive bonding material be rounded, especially since Wu teaches the material can be solder and it is well-known when applying solder paste for bonding electrical components the solder rounds at its edges as it is heated and cures, thus suggesting the obviousness of the claim.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2004/0145426 cited by applicant) in view of Han et al. (US 2014/0147128).
Wu teaches a waveguide device as described above. However, Wu does not explicitly teach the conductive adhesive has an elastic modulus smaller than the brittle waveguide ceramic.

It would have been considered obvious to one of ordinary skill in the art to have modified the Wu device to have used silver paste such as taught by Han instead of solder paste to form the adhesive bonding since they are art-recognized functionally equivalent conductive bonding materials as is recognized by Han. As an obvious consequence of the materials of the Wu/Han combination resulting in the brittle waveguide being ceramic and the adhesive being silver paste, obviously they would have the same elastic modulus relationship as the presently claimed invention since the present invention teaches the brittle material can be ceramic and the adhesive can be silver paste, thus the same materials would have the same general properties.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2004/0145426 cited by applicant) in view of Izadian (US 9,123,979 cited by applicant).
Wu teaches a waveguide device as described above including coupling the waveguide modes of the waveguides together through openings. 
However, Wu does not explicitly teach surrounding the openings with the bonding material (Claim 3), a non-conductive adhesive bonding layer surrounding the conductive bonding layer (Claim 5), the elastic modulus of the non-conductive adhesive is smaller than that of the brittle material (Claim 6), and that the corners of the non-conductive bonding layer are rounded (Claim 7). 


It would have been considered obvious to one of ordinary skill in the art to have modified the Wu device to have the conductive adhesive surround the opening such as taught by Izadian, because it would have provided the advantageous benefit of forming a closed propagation path for the signal to prevent leakage (e.g. see Izadian (Col. 7, lines 16), and the addition of a non-conductive adhesive such as prepreg surrounding the conductive bonding material such as taught by Izadian would have provided the further benefit of additional adhesion to better hold the waveguides together such as taught by Izadian (e.g. Col. 7, lines 18-30). As an obvious consequence of the materials of the Wu/Izadian combination resulting in the brittle waveguide being ceramic and the non-conductive adhesive being prepreg, it would have been obvious to have the same elastic modulus relationship as the presently claimed invention, especially since the present invention teaches the brittle material can be ceramic and the non-conductive adhesive can be epoxy resin in the disclosure, and epoxy resin prepreg would have been a mere selection of specific well-known prepreg adhesive form for the generic prepreg taught by Izadian, thus the same materials between the combination of Wu/Izadian and the present invention would have the same general elastic properties relationship.
Also, it would have been considered obvious to one of ordinary skill in the art to have the corners of the non-conductive adhesive bonding material be rounded, especially since it is well-known that epoxy resin as a liquid that cures and forms a rounded perimeter when being applied as is the nature of liquids, thus suggesting the obviousness of the claim.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2004/0145426 cited by applicant) in view of Uemichi (US 2016/0126637 cited by applicant).
Wu teaches a waveguide device as described above. However, Wu does not explicitly teach that the ceramic substrate is quartz glass.
Uemichi (e.g. see [0106]) teaches making a dielectric waveguide (e.g. 32) as quartz glass.
It would have been considered obvious to one of ordinary skill in the art to have modified the Wu device to have the substrate material of the dielectric waveguide as quartz such as taught by Uemichi, because it would have been a mere substitution of art-recognized functionally equivalent dielectric waveguide material which have the same purpose of waveguide guiding brittle substrates in Wu and Uemichi (e.g. see [00108-0109]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stephen E. Jones/Primary Examiner, Art Unit 2843